Citation Nr: 0514681	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-07 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C. § 1311(a)(2).

(The appeal of two other issues, (1) entitlement to an 
effective date earlier than March 13, 1989, for service 
connection for the residuals of an injury of the right lower 
extremity, with below-the-knee amputation, secondary to 
service-connected post traumatic stress disorder (PTSD), for 
the purpose of establishing entitlement to accrued benefits 
for a two-year period other than the two-year period 
immediately preceding the veteran's death and for the purpose 
of establishing (2) entitlement to payment of or 
reimbursement for medical expenses based on a period of 
private hospitalization from September 21, 1988, to October 
21, 1988, is the subject of a separate Board decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war, and his decorations 
included the Purple Heart.  He died in December 1995.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 letter and an October 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied an increased 
amount of dependency and indemnity compensation (DIC), also 
referred to as "enhanced" DIC, under 38 U.S.C. 
§ 1311(a)(2).

The appellant testified at hearing before the Board of 
Veterans' Appeals (Board) sitting at the RO in February 2005, 
and a transcript of that testimony is in the claims file.  At 
the hearing, the appellant also discussed claims which had 
recently been remanded to the Board by the United States 
Court of Appeals for Veterans Claims (Court).  These issues 
on remand from the Court are the subject of a separate Board 
remand order issued simultaneously with this one.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Reasons for remand:  (1) to send the appellant a letter 
notifying her of the information and evidence needed to 
substantiate her claim for enhanced DIC in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA); (2) to 
consider the claim for enhanced DIC in light of a new Court 
decision, Hatch v. Principi, 18 Vet.App. 527 (2004), issued 
in December 2004; and (3) to consider this claim after 
adjudication of an issue currently on remand from the Court 
which is a subject of the other Board remand order issued 
simultaneously with this remand order and which may be 
intertwined with the claim for enhanced DIC for the reasons 
noted below.

(1)  The primary reason for remand is because the appellant 
was not provided a VCAA notification letter with regard to 
the claim for enhanced DIC.  The decision of the Court in 
Hatch indicates that adjudication of a claim for enhanced DIC 
must be based "on review of the evidence of record, 
'including any new evidence presented by the surviving 
spouse.'"  Hatch, 18 Vet. App. at 532 (quoting Hix v. Gober, 
225 F.3d 1377, 1380-81 (Fed.Cir. 2000) (Hix II)).  Concerning 
this, the Board notes that, in Hatch, the Court invalidated 
Precedent Opinion 9-2000 of VA General Counsel which had held 
to the contrary.  Therefore, because the appellant may submit 
new evidence to substantiate her claim, she must be provided 
with VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) which must (1) inform her about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform her about the information 
and evidence that VA will seek to provide; (3) inform her 
about the information and evidence she is expected to 
provide; and (4) request or tell her to provide any evidence 
in the her possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

(2)  In the October 2003 rating decision, the RO indicated 
that "recent litigation" upheld "a 'hypothetical' analysis 
of whether a veteran should have been at the 100 percent 
level even though he actually was not recognized by VA as 
being at such level because he did not actually file a claim 
or claims" and stated that this concept did not apply to 
this case because the veteran filed claims in the eight years 
prior to his death.  In Hatch, the Court rejected a similar 
argument, noting the holding of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Hix II 
that "a surviving spouse's claim for enhanced DIC does not 
rely upon a prior adjudication of a veteran's claim for 
disability benefits and must be adjudicated based upon a 'de 
novo determination of the veteran's disability.'"  Hatch, 18 
Vet. App. at 532 (quoting Hix v. Gober, 225 F.3d 1377, 1380-
81 (Fed.Cir. 2000) (Hix II)).  Accordingly, on remand the RO 
should adjudicate the appellant's claim on a de novo basis 
and without regard to claims and decision made during the 
veteran's life as required by the Court's holding in Hatch 
and the Federal Circuit's holding in Hix II.

(3) With regard to the third reason for remand noted above, 
the Board notes that, in order to meet the requirements for 
enhanced DIC, the evidence must show that the veteran, at the 
time of his death, "was entitled to 
receive . . . compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death."  
38 U.S.C.A. § 1311(a)(2).  In this case, a total rating would 
have had to have been in effect from December 1987 to fulfill 
this requirement.  The Court has remanded an appeal of an 
effective date earlier than March 13, 1989, for service 
connection for the residuals of an injury of the right lower 
extremity, with below-the-knee amputation.  The appellant has 
vigorously argued for September 21, 1988, the date that the 
veteran was admitted to a private hospital for the right leg 
injury, as the date that should be awarded because, if so, 
she believes that her claim for payment of or reimbursement 
for medical expenses based on a period of private 
hospitalization from September 21, 1988, to October 21, 1988, 
will be granted.  The Board notes that even if a total rating 
were effective from September 21, 1988, the claim for 
enhanced DIC could not be granted because, as noted above, 
entitlement to enhanced DIC in this case requires a total 
rating in effect from December 2, 1987.  In addition, it is 
not clear that the rating assigned for the right leg injury, 
combined with other ratings in effect during the time in 
question, resulted in a total disability rating for 
compensation purposes.  Nevertheless, because the claim for 
an earlier effective date may result in some earlier date for 
a total rating, the Board will instruct the RO below to wait 
to adjudicate this claim until after it adjudicates the 
effective date issue on remand from the Court and from the 
Board in the other remand order issued simultaneously with 
this one.

For the foreging reasons, this case is remanded for the 
following action:

1.  Send the appellant a VCAA 
notification letter concerning her claim 
for enhanced DIC.  Include an opening 
paragraph with an explanation of the VCAA 
in general.  Then, in the body of the 
letter, say this:

Information and evidence not of 
record that is necessary to 
substantiate your claim:  In order 
to meet the requirements for an 
increased amount of or "enhanced" 
dependency and indemnity 
compensation (DIC), the evidence 
must show that the veteran, at the 
time of his death, "was entitled to 
receive . . . compensation for a 
service-connected disability that 
was rated totally disabling for a 
continuous period of at least eight 
years immediately preceding death."  
38 U.S.C.A. § 1311(a)(2).  The 
articles you have submitted stating 
that the law provides that a total 
disability rating need only to have 
been in effect for former prisoners 
of war for one year immediately 
preceding death is a provision for 
entitlement to DIC under section 
1318 of the law, which has already 
been granted to you and which you 
are already receiving.  38 U.S.C.A. 
§ 1318(b)(3).  The articles do not 
refer to the requirements in the law 
for receiving enhanced DIC under 
section 1311(a)(2) which is the 
benefit you are seeking.  Therefore, 
the articles are not relevant to 
your case and are not a basis on 
which VA can grant enhanced DIC.

Information and evidence you are 
expected to provide:  In order to 
establish entitlement to enhanced 
DIC you must provide evidence 
showing that the veteran was totally 
disabled by service-connected 
disabilities, without regard to 
non-service-connected disabilities, 
from December 1987 to his death in 
December 1995.  The best type of 
evidence to submit would be medical 
evidence from physicians which show 
or describe the degree of the 
veteran's disability from 
service-connected conditions during 
this time.  For example, you may 
submit medical records, not already 
in the file, that are dated during 
this period.  Please do not submit 
copies of medical evidence already 
in the claims file.  VA will review 
this evidence to determine whether 
it shows that the veteran was 
totally disabled by 
service-connected disabilities, 
without regard to 
non-service-connected disabilities, 
from December 1987 to his death in 
December 1995.  You may also submit 
opinions or statements regarding the 
degree of the veteran's disability 
during the eight-year period from 
doctors who have reviewed the 
veteran's records pertaining this 
period.  You or your representative 
may also provide argument for VA to 
consider as to why you think the 
veteran was totally disabled by 
service-connected disabilities 
during this eight-year period.  For 
example, on your VA Form 9 
substantive appeal, you stated that 
you believe the veteran was disabled 
since 1983.  If you or your 
representative are more specific and 
point to particular medical evidence 
that shows that he was totally 
disabled from service-connected 
disabilities, VA will consider your 
arguments in connection with those 
particular medical records.  

Information and evidence that VA 
will seek to provide:  VA will 
assist you in obtaining any evidence 
that you provide enough information 
about to enable VA to assist you in 
this way.  Provide the names and 
addresses of the facilities which 
have the records and the dates of 
treatment.  The records should 
pertain to the eight year period 
from December 1987 to December 1995 
and should pertain to 
service-connected disabilities.  If 
you would like VA to assist you in 
obtaining private medical records, 
please fill out the enclosed Release 
of Information forms and VA will 
attempt to get these records for 
you.  Tell us about any VA records 
that you feel are not already in the 
claims file and VA will search for 
those records.  

Please tell VA about any evidence 
you have in your possession that 
pertains to your claim for enhanced 
DIC and please submit that evidence 
for review.  

2.  Readjudicate the claim for enhanced 
DIC after the adjudication of the claim 
on remand from the Court for an effective 
date earlier than March 13, 1989, for 
service connection for the residuals of 
an injury of the right lower extremity, 
with below-the-knee amputation, as 
explained in the body of this remand 
under paragraph (3).  Consider the claim 
on a de novo basis and without regard to 
claims and decisions made during the 
veteran's life as required by the Court's 
holding in Hatch and the Federal 
Circuit's holding in Hix II as described 
above in the body of this remand in 
paragraph (2).

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




